     Case 3:20-cv-02746-E Document 12 Filed 12/02/20                 Page 1 of 5 PageID 98



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JERUSHA GILLESPIE and                             §
RAYNELL PROCTOR,                                  §
                                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §    CIVIL ACTION NO. 3:20-cv-02746-E
                                                  §
AMERICAN AIRLINES GROUP, INC.                     §
and MARKSMAN SECURITY                             §
CORPORATION,                                      §
                                                  §
       Defendants.                                §

      MARKSMAN SECURITY CORPORATION'S ORIGINAL COUNTERCLAIM

       Defendant, Marksman Security Corporation ("Counter Plaintiff" or "Marksman") brings

this counterclaim against Plaintiff/Counterclaim Defendant, Raynell Proctor ("Counter Defendant"

or "Proctor").

                                  JURISDICTION AND VENUE

       1.        Counterclaim Plaintiff, Marksman Security Corporation, is a Florida corporation

with an office at 600 E. Las Colinas Blvd., Suite 110, Irving, Texas 75039.

       2.        On information and belief, Plaintiff/Counter Defendant Raynell Proctor is a

resident of Tuscaloosa, Alabama. Mr. Proctor has consented to the personal jurisdiction and venue

of this Court because Marksman has filed a Notice of Removal in this Court and Mr. Proctor has

not sought remand.

       3.        Counter Plaintiff's counterclaim arises under the same nucleus of operative facts as

Counter Defendant's original claims. Accordingly, subject matter jurisdiction over Plaintiff's

counterclaim is proper under 28 U.S.C. 1367 because they are so related to Plaintiff's claims that

they form part of the same case or controversy under Article III of the United States Constitution.



MARKSMAN'S ORIGINAL COUNTERCLAIM                                                           Page 1 of 5
    Case 3:20-cv-02746-E Document 12 Filed 12/02/20                  Page 2 of 5 PageID 99



                                  FACTUAL BACKGROUND

       4.      In early February 2019, Marksman offered Mr. Proctor a position as a General

Manager in Marksman's Dallas, Texas office. Prior to this offer, Mr. Proctor was a Director of

Corporate Operations in Marksman's Ft. Lauderdale, Florida office.

       5.      As part of Marksman's offer to Mr. Proctor of employment in the Dallas, Texas

office, Marksman offered Mr. Proctor an interest-free loan of $8,100 and a moving allowance of

$2,500 to help facilitate his relocation to Texas. Mr. Proctor accepted this offer, and the funds were

sent via bank wire transfer directly to his Texas landlord on February 27, 2019 to secure a

residential lease. Mr. Proctor agreed to bi-weekly payroll deductions of $450 to repay the loan. Six

payroll deductions of $450 were made from March 14, 2019 through May 23, 2019. In addition,

on May 15, 2020, Mr. Proctor agreed to have $2,500 in moving allowances applied to the loan

balance.

       6.      Between around April 2019 and July 2019, while Mr. Proctor was employed at

Marksman in the Dallas area, Mr. Proctor was provided an American Express corporate credit

card. As part of his job duties, Mr. Proctor was authorized to make only business-related purchases.

Mr. Proctor was expressly instructed to only make purchases for business purposes. This

instruction was also included in Marksman's corporate policy and employee handbook, which Mr.

Proctor agreed to and acknowledged in writing on or around June 11, 2018.

       7.      Mr. Proctor incurred $5,481.37 in personal expenses on Marksman's American

Express corporate credit card in March, April and May 2019. Marksman's Chief Financial Officer

Harlan Press asked Mr. Proctor to account for these expenses, which he could not. Instead, Mr.

Proctor asked that these expenses be added to his outstanding loan with Marksman and increase

his repayment amount to $500 on June 6, 2019 and then to $837.50 on June 20, 2019. Marksman




MARKSMAN'S ORIGINAL COUNTERCLAIM                                                           Page 2 of 5
   Case 3:20-cv-02746-E Document 12 Filed 12/02/20                  Page 3 of 5 PageID 100



agreed to this request. One payroll deduction of $500 and two payroll deductions of $837.50 were

made.

         8.    Marksman's loan balance to Mr. Proctor remains unpaid. Mr. Proctor currently

owes Marksman $6,206.15 due to the unpaid obligations from his relocation and personal charges

made to Marksman's corporate credit card.

                               COUNT I: BREACH OF CONTRACT

         9.      Counter Plaintiff repeats and realleges the allegations set forth in paragraphs 1-8.

above.

         10.   Marksman has a valid, enforceable contract with Mr. Proctor for loans made in the

amount of $13,581.15.

         11.   Marksman is a proper party to sue for breach of the contract.

         12.   Marksman performed, tendered performance of, or was excused from performing

its contractual obligations.

         13.   Mr. Proctor breached his contract with Marksman by failing to repay the $6,206.15

of the loan balance.

         14.   Mr. Proctor's breach caused Marksman injury.

         15.   Marksman retained the law firm of Harper Bates & Champion LLP to represent it

in this action and has agreed to pay the firm reasonable and necessary attorneys' fees. Accordingly,

Marksman is entitled to its attorneys' fees from Mr. Proctor pursuant to Tex. Civ. Prac. & Rem.

Code § 38.001.

                                             PRAYER

         Counter Plaintiff, Marksman Security Corporation, for the reasons stated above,

respectfully prays that the Court enter judgment awarding it the following relief:




MARKSMAN'S ORIGINAL COUNTERCLAIM                                                           Page 3 of 5
  Case 3:20-cv-02746-E Document 12 Filed 12/02/20            Page 4 of 5 PageID 101



           a)    Actual damages;

           b)    Attorneys' fees and expenses;

           c)    Costs;

           d)    Pre- and post-judgment interest; and

           e)    All other relief to which it is entitled.




MARKSMAN'S ORIGINAL COUNTERCLAIM                                              Page 4 of 5
   Case 3:20-cv-02746-E Document 12 Filed 12/02/20            Page 5 of 5 PageID 102



Dated: December 1, 2020                       Respectfully submitted,

                                              HARPER BATES & CHAMPION LLP

                                              /s/ Austin Champion
                                              Austin Champion
                                              Texas Bar No. 24065030
                                              Austin.Champion@harperbates.com
                                              ----
                                              W. Ben Jones
                                              Texas Bar. No. 24097903
                                              Ben.Jones@harperbates.com

                                              1717 Main Street, Suite 3550
                                              Dallas, Texas 75201
                                              214-238-8400 | Main
                                              214-238-8401 | Fax

                                              COUNSEL FOR DEFENDANT
                                              MARKSMAN SECURITY CORPORATION


                              CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who have consented to electronic
service were served with a copy of this document through this Court's CM/ECF system and
pursuant to the local rules on December 1, 2020.

                                              /s/ Austin Champion
                                              Austin Champion




MARKSMAN'S ORIGINAL COUNTERCLAIM                                                  Page 5 of 5
